                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:
                                                           Bankruptcy Case No. 13-53846
City of Detroit, Michigan,                                 Honorable Thomas J. Tucker
                                                           Chapter 9
          Debtor.
____________________________/

  JOINT EX PARTE MOTION OF THE DETROIT POLICE OFFICERS
 ASSOCIATION AND CITY OF DETROIT FOR ENTRY OF AN ORDER
     AUTHORIZING SEALING OF EXHIBIT TO JOINT MOTION
 AUTHORIZING AND APPROVING (A) SETTLEMENT OF CLAIM 1862,
       (B) DISTRIBUTION PROCEDURES FOR CLAIM 1862,
                  AND (C) RELATED RELIEF

         The City of Detroit (“City”) and the Detroit Police Officers Association

(“DPOA”) file this Joint Ex Parte Motion of the Detroit Police Officers

Association and City of Detroit for Entry of an Order Authorizing Sealing of

Exhibit to Joint Motion Authorizing and Approving (A) Settlement of Claim 1862,

(B) Distribution Procedures for Claim 1862, and (C) Related Relief (the “Ex Parte

Motion”). In support of the Ex Parte Motion, the City and the DPOA jointly state

the following:

         1.        Through this Ex Parte Motion, the DPOA and City seek entry of an

order in substantially the same form as the proposed order attached as Exhibit 1,

which authorizes and approves the sealing of a list of current and former DPOA

members who the DPOA asserts are entitled to receive a portion of the distribution


                                              -1-
37076447.3/022765.00213
 13-53846-tjt         Doc 13328   Filed 01/15/21    Entered 01/15/21 13:53:42   Page 1 of 9
 pursuant to the parties’ proposed settlement of the DPOA’s Wage Claim (as defined

 herein).

          2.        The DPOA is the exclusive bargaining agent for and representative of

 the City’s police officers (“members”).

          3.        On February 20, 2014, the DPOA filed proof of claim number 1862

 (“Claim 1862”) on behalf of its members in an unliquidated amount. Claim 1862

 asserts a claim based on a 5% wage increase awarded DPOA members (“Wage

 Claim”).

          4.        The City and the DPOA have now settled the Wage Claim and will soon

 be filing a joint motion for an order authorizing and approving the settlement and

 the distribution procedures required by the settlement (the “Joint Motion”). 1 The

 DPOA is authorized and empowered to act on behalf of and bind the members to the

 settlement to be set forth in the Joint Motion.

        5.       Pursuant to the settlement currently under discussion, which will be set

forth in greater detail in the Joint Motion, the DPOA, on behalf of its past and current

members, will hold an Allowed Class 14 Claim under the City’s confirmed plan of



 1
  Because the terms of the Joint Motion and the proposed order authorizing and
 approving the terms thereof are still the subject of continuing discussions, any
 conflict or inconsistency between the terms of, or any statement or assertion
 contained in, the Joint Motion, and the terms of or any statements contained herein,
 will be governed and controlled by the Joint Motion or any order authorizing and
 approving the Joint Motion, as applicable.
                                               -2-
 37076447.3/022765.00213
     13-53846-tjt      Doc 13328   Filed 01/15/21    Entered 01/15/21 13:53:42   Page 2 of 9
adjusment in the amount of $12.5 million (“Allowed Claim 1862”). As will be set

forth more fully in the Joint Motion and in accordance with the procedures identified

in the Joint Motion, the City will make a single distribution of B Notes on account of

Allowed Claim 1862 to the DPOA at the same time as the final distribution of B Notes

is made by the City to the holders of Allowed Class 14 Claims under the Plan

generally. The DPOA will then distribute any proceeds of Allowed Claim 1862 to

qualified current or former DPOA members.

          6.        The DPOA asserts that there are 1650 current or former DPOA

 members who, as will be further defined by the Joint Motion, will be entitled to

 receive a portion of the proceeds distributed in connection with the Wage Claim

 (“DPOA Wage Claimants”). The City has been provided with a list of the DPOA

 Wage Claimants, which, if this Ex Parte Motion is granted, will be filed with this

 Court under seal. 2

          7.        The DPOA has compiled a list of the DPOA Wage Claimants, which

 will be Exhibit 6A to the Joint Motion. Exhibit 6A is a 58-page document (56 pages

 plus 2 cover sheets) that identifies each of the DPOA Wage Claimants, all of whom

 are current or former members of the Detroit Police Department. This Ex Parte



 2
  Among other things, the Joint Motion will confirm that the City has played no
 role and will play no role in identifying the DPOA Wage Claimants, determining
 the method for allocating the proceeds of Claim 1862 among them, or making any
 distributions of such proceeds to DPOA Wage Claimants.
                                               -3-
 37076447.3/022765.00213
     13-53846-tjt      Doc 13328   Filed 01/15/21    Entered 01/15/21 13:53:42   Page 3 of 9
Motion seeks an order allowing proposed Exhibit 6A to be filed under seal with this

Court to protect the names of the City’s current and former police officers.

         8.        If the Court grants the Ex Parte Motion, Exhibit 6A will be filed under

seal in accordance with this Court’s ECF Procedure 9. In addition, as will be further

set forth in the Joint Motion, individuals who believe they may be DPOA Wage

Claimants will be provided notice by the DPOA and an opportunity to verify that

they are included on Exhibit 6A prior to any distribution of the proceeds of the Wage

Claim.

         9.        A copy of this Ex Parte Motion is being served via ECF on all parties

that are registered for ECF service in this bankruptcy case.

                                   RELIEF REQUESTED

         WHEREFORE, the DPOA and the City jointly request that the Court enter

an order in the form attached as Exhibit 1, which authorizes Exhibit 6A to the

Joint Motion to be filed under seal in accordance with the ECF Procedure 9.

Dated: January 15, 2021
                                      Respectfully submitted by,

                                      LAW OFFICE OF BARBARA A, PATEK, P.L.C.

                                      By:    /s/ Barbara A. Patek
                                             Barbara A. Patek (P34666)
                                             Co-Counsel for the Detroit Police Officers
                                             Association
                                             27 E. Flint St., Suite 2

                                              -4-
37076447.3/022765.00213
 13-53846-tjt         Doc 13328   Filed 01/15/21    Entered 01/15/21 13:53:42   Page 4 of 9
                                             Lake Orion, MI 48362
                                             Telephone: (248) 814-9470
                                             Facsimile: (248) 814-8231
                                             E-mail: pateklaw@gmail.com
                                      and
                                      By:    /s/ James Moore
                                             James M. Moore, Esq. (P17929)
                                             Gregory, Moore, Brooks & Clark, PC
                                             28 West Adams Suite 300
                                             Detroit MI 48226
                                             (313) 964-5600
                                             jim@unionlaw.net
                                             Co-Counsel for the DETROIT POLICE
                                             OFFICERS ASSOCIATION

                                             CITY OF DETROIT LAW DEPARTMENT
                                             By: /s/ Charles N. Raimi
                                             Charles N. Raimi (P29746)
                                             Mary Beth Cobb (P40080)
                                             James Noseda (P52563)
                                             Attorneys for the City of Detroit
                                             2 Woodward Avenue, Suite 500
                                             Detroit, Michigan 48226
                                             Phone - (313) 224-4550
                                             Email - raimic@detroitmi.gov

                                             MILLER, CANFIELD, PADDOCK AND
                                             STONE, P.L.C.
                                             By: /s/ Marc N. Swanson
                                             Jonathan S. Green (P33140)
                                             Marc N. Swanson (P71149)
                                             150 West Jefferson, Suite 2500
                                             Detroit, Michigan 48226
                                             Phone - (313) 496-6420
                                             Facsimile - (313) 496-8451
                                             Email - swansonm@millercanfield.com
                                             Counsel for the City of Detroit,
                                             Michigan
                                              -5-
37076447.3/022765.00213
 13-53846-tjt         Doc 13328   Filed 01/15/21    Entered 01/15/21 13:53:42   Page 5 of 9
                                    EXHIBIT 1
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:
                                                       Bankruptcy Case No. 13-53846
City of Detroit, Michigan,                             Honorable Thomas J. Tucker
                                                       Chapter 9
          Debtor.
____________________________/

    ORDER AUTHORIZING THE CITY OF DETROIT AND THE DETROIT
      POLICE OFFICERS ASSOTION TO FILE EXHIBIT 6A TO JOINT
        MOTION FOR ENTRY OF AN ORDER AUTHORIZING AND
    APPROVING (A) SETTLEMENT OF CLAIM 1862, (B) DISTRIBUTION
    PROCEDURES FOR CLAIM 1862, AND (C) RELATED RELIEF UNDER
                             SEAL

         Upon the Joint Ex Parte Motion of the City of Detroit and the Detroit Police

Officers Association for the entry of an Order Authorizing Exhibit 6A to the Joint

Motion for Entry of an Order Authorizing and Approving (A) Settlement of Claim

1862, (B) Distribution Procedures for Claim 1862, and (C) Related Relief (“Ex Parte

Motion”); 1 the Court has reviewed the Ex Parte Motion, is otherwise apprised of the

matter, and finds good cause for the entry of this order;

         IT IS ORDERED THAT:




1
 Capitalized terms not otherwise defined in this Order shall have the meanings
given to them in the Ex Parte Motion.


    13-53846-tjt   Doc 13328   Filed 01/15/21   Entered 01/15/21 13:53:42   Page 6 of 9
      1.        The Ex Parte Motion is granted to the extent set forth in this Order.

      2.        Upon the filing of the parties’ Joint Motion for Entry of an Order

Authorizing and Approving (A) Settlement of Claim 1862, (B) Distribution

Procedures for Claim 1862, and (C) Related Relief (the “Joint Motion”), Exhibit 6A

is to be filed under seal in accordance with this Court’s ECF Procedure 9.




                                             2



 13-53846-tjt     Doc 13328    Filed 01/15/21    Entered 01/15/21 13:53:42   Page 7 of 9
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In re:
                                                      Bankruptcy Case No. 13-53846
City of Detroit, Michigan,                            Honorable Thomas J. Tucker
                                                      Chapter 9
          Debtor.
____________________________/


                             CERTIFICATE OF SERVICE

         The undersigned certifies that on January 15, 2021, the Joint Ex Parte Motion

of the Detroit Police Officers Association and City of Detroit for Entry of an Order

Authorizing Sealing of Exhibit 6A to Joint Motion Authorizing and Approving (A)

Settlement of Claim 1862, (B) Distribution Procedures for Claim 1862, and (C)

Related Relief (the “Ex Parte Motion”) and this Certificate of Service were

electronically filed with the Clerk of the Court for the United States Bankruptcy

Court, Eastern District of Michigan, Southern Division using the CM/ECF System,

which will send notification of such filing to all attorneys and parties of record

registered electronically.


                                         Respectfully submitted,

                                  LAW OFFICE OF BARBARA A, PATEK, P.L.C.

                                  By:    /s/ Barbara A. Patek
                                         Barbara A. Patek (P34666)



 13-53846-tjt    Doc 13328    Filed 01/15/21   Entered 01/15/21 13:53:42   Page 8 of 9
                                      Co-Counsel for the DETROIT POLICE
                                      OFFICERS ASSOCIATION
                                      27 E. Flint St., Suite 2
                                      Lake Orion, MI 48362
                                      Telephone: (248) 814-9470
                                      Cell: (313) 410-1979
                                      Facsimile: (248) 814-8231
                                      E-mail: pateklaw@gmail.com
DATED: January 15, 2021




                                        2
13-53846-tjt   Doc 13328   Filed 01/15/21   Entered 01/15/21 13:53:42   Page 9 of 9
